Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “TDP 5 Pill Press Introductory Video -LFA Tablet Presses” to LFATablet Pill Press (hereinafter “LFA 1”) – IDS prior art.
	Regarding claims 18-19, LFA 1 discloses a method for pressing a powdered material into a pellet (video 0:00-2:49), comprising: 
	lifting a lower punch in a first axial direction such that the lower punch contacts a lower side of a die (shown at 0:49 and 2:13); 
	wherein the die is configured to receive a powder material (shown at 1:14, 2:13, 2:21); 

	wherein the linear reciprocating motion comprises the first axial direction and an opposite second axial direction (shown at 0:18-0:26).
	lowering an upper punch in the opposite second axial direction such that the upper punch contacts a top side of the die (shown at 0:36-0:40); 
	wherein the powder material having been set within the die is pressed into the die upon contact by the upper punch to form a pellet (shown at 0:36-0:40); 
	wherein the upper punch is in operative association with a second converter mechanism (cam system in the middle behind the hopper/funnel shown at 1:34) which converts the rotational motion provided by a rotatable main shaft to a linear reciprocating motion of the upper punch (shown at 1:34-1:44); 
	wherein the linear reciprocating motion comprises the first axial direction and an opposite second axial direction (shown at 1:34-1:44); 
	wherein the upper punch and the lower punch are actuated in an alternating sequence to form a pellet from the powder material (as shown at 0:20-0:23, the cyclical travel of both plungers is generally asynchronous); and 
	lifting the lower punch in the first axial direction such that the lower punch contacts the lower side of a die and lifts the pellet from the die (shown at 0:19); 
	wherein the pellet having been lifted from the die is knocked out of alignment with the die by a feed cup having an elongated edge (shown at 0:19-0:23), wherein the .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “TDP 5 Pill Press Introductory Video -LFA Tablet Presses” to LFATablet Pill Press (hereinafter “LFA 1”) – IDS prior art and in further view of “How to Change a TDP Die -LFA Tablet Presses” to LFATabletPillPress (hereinafter “LFA 2”)- IDS prior art.
	Regarding claims 1, 14-15, and 20, LFA 1 teaches an automated pellet press (video 0:00-2:49) comprising:
	a motor (attached to the smaller, bottom-left pulley at 0:20-0:22) for rotating a rotatable main shaft (attached to the foreground flywheel at 0:30-0:33);

	a lower plunger (the black threaded shaft visually behind the socket cap screw at 0:25) in operative association with the rotatable main shaft for driving the lower plunger in a first axial direction (upward, as shown at 0:25-0:27) as the rotatable main shaft rotates (as shown at 2:30-2:32);
	an upper plunger (the vertically reciprocating cylinder to the left of the hopper/funnel at 1:37) in operative association with the rotatable main shaft for driving the upper plunger in a second axial direction (vertically downward, as shown at 1:40-1:41) as the rotatable main shaft rotates (as shown at 1:40-1:41);
	an upper punch (the reciprocating cylinder most nearly adjacent and above the exit chute of the funnel/hopper as shown at 2:10-2:12) secured to the upper plunger (as shown at 2:10-2:12); and
	a die disposed on the frame (the bore from which the tablets/pills are ejected, as shown at 0:37-0:40), the die configured to receive a powdered material (as shown at 0:38); 
	wherein the upper punch contacts a side of the die (the top of the bore from which tablets emit, as shown at 0:37-0:40) when the upper plunger is driven in the opposite second direction (as shown at 0:37-0:40); and
	wherein the upper and lower plungers are driven in alternating sequence (as shown at 0:20-0:23, the cyclical travel of both plungers is generally asynchronous) in a stamping operation to form a pellet from the powder material (as show at 0:37-0:40).

	a lower plunger (the black threaded rod into which the “bottom die” per narration is inserted at 5:13-5:30); 
	a lower punch (“bottom die” per narration, 5:13-5:30) secured to the lower plunger (via square headed set screw, as shown 5:38-5:45), wherein the lower plunger contacts a side of a die (the bottom of the “center ring” per narration at 6:23-6:25) when the lower plunger is driven in a first axial direction (upward, as shown 7:33-7:44).  LFA 2 teaches including this technical feature to broaden the variety of tablet sizes produced by a press (“the difference between the two tablets” per narration, 4:45-4:55, see also 4:15-4:16).  Therefore, it would have been obvious to one of ordinary skill in the art that the automated pellet press taught by LFA 1 could have been modified as claimed in view of LFA 2 to increase the variety of weights/dosages of tablets produced by a given machine.
	Regarding claims 2, 13, and 17, modified LFA 1 teaches a feed cup (the chute connected to the funnel/hopper at center, 0:18-0:19) configured to supply the powder material to the die (as shown at 0:38-0:41), the feed cup being operable between a dispensing position (the position of the hopper chute when covering the bore shown at 0:34-0:36) wherein the feed cup is aligned with the die to provide a predetermined amount of the powder material to the die (as shown at 0:34-0:36) and a non-dispensing position (the position of the hopper chute when the depending cylinder is fully 
	Regarding claims 3 and 10-11, modified LFA 1 teaches a swivel level (the black vertical linkage and attached clevis to the right of, and behind, the curved chute attached to the funnel/hopper at 0:18-0:22), the swivel lever being in operative engagement with the feed cup for driving the feed cup between the dispensing position and non-dispensing position (as shown at 0:18-0:22).
	Regarding claims 4-7, modified LFA 1 teaches a lifting rod as shown at 0:34-0:40.
	Regarding claim 8, modified LFA 1 teaches an eccentric sheave and strap as shown at 0:20.
	Regarding claim 12, modified LFA 1 teaches a hand wheel in operative engagement with the rotatable main shaft for manually rotating the rotatable main shaft when manually operating the automated pellet press (per narration at 1:29-1:44).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “TDP 5 Pill Press Introductory Video -LFA Tablet Presses” to LFATablet Pill Press (hereinafter “LFA 1”) – IDS prior art and “How to Change a TDP Die -LFA Tablet Presses” to LFATabletPillPress (hereinafter “LFA 2”)- IDS prior art as applied to claims 1-15, 17, and 20 above, and in further view of SOWDEN et al. (2003/0086973).
The teachings of LFA 1 and LFA 2 are applied as described above for claims 1-15, 17, and 20.
	Regarding claim 16, modified LFA 1 is silent to a vacuum tubing.  However, SOWDEN et al. teaches a vacuum tubing [0138] that applies vacuum to pull powder into the die cavity of a pill press [0139].  Weight variations in the final compressed dosage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742